Name: Commission Regulation (EEC) No 636/86 of 28 February 1986 fixing the quantitative restrictions on imports into Spain of certain fruit and vegetables from third countries
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  plant product;  Europe
 Date Published: nan

 No L 60 / 22 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 636 / 86 of 28 February 1986 fixing the quantitative restrictions on imports into Spain of certain fruits and vegetables from third countries Article 1 1 . The i initial quotas expressed in volume which , pursuant to Article 144 of the Act of Accession , the Kingdom of Spain may apply in respect of imports of fresh fruit and vegetables from third countries shall be as shown in Annex I. 2 . These quotas shall be reduced by one-sixth for the period from 1 March to 31 December 1986 . 3 . Within the quotas referred to in paragraph 1 , the Kingdom of Spain shall , during the periods specified in Annex II , limit imports of each of the products concerned to the corresponding percentage stated in that Annex . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC ) No 3798 / 85 of 20 December 1985 laying down detailed rules governing quantitative restrictions on imports into Spain of certain fruit and vegetables from third countries (*), and in particular Article 3 thereof, Whereas Article 1 ( 2 ) of Regulation (EEC ) No 3798 / 85 provides that the initial quota in 1986 for each product must be between 0,1 and 0,5 % of Spain's production , expressed in volume , over the last three years before accession for which statistics are available ; whereas , in the light of production conditions in Spain , the initial quotas should be : 0,1 % for tomatoes , oranges , mandarins , lemons , table grapes and apples ; 0,2 % for onions , garlic , pears , apricots and peaches ; 0,25 % for carrots and 0,5 % for cauliflowers ; Whereas , in view of the characteristics of Spanish production , imports into Spain of certain products from third countries should take place in accordance with a timetable specifying certain quantities in relation to the annual quota ; Whereas to ensure proper management of the quotas , applications for import authorizations should be subject to the lodging of a security ; Whereas provisions should be made for communicating information to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , Article 2 The Spanish authorities shall issue import authorizations in such a way as to ensure a fair allocation of the available quantities between the applicants . Applications for import authorizations shall be subject to the lodging of a security , to be released , under the conditions defined by the Spanish authorities , once the goods have been effectively imported . Article 3 1 . The Spanish authorities shall communicate to the Commission the measures which they adopt for the application of Article 2 . 2 . They shall transmit , not later than the 15th of each month , the following information on import authorizations issued in the preceding month :  the quantities covered by the import authorizations issued , by country of provenance ,  the quantities imported , by country of provenance . HAS ADOPTED THIS REGULATION : Article 4 This Regulation shall enter into force on 1 March 1986 .(&gt;) OJ No L 367 , 31 . 12 . 1985 , p. 28 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 60 / 24 Official Journal of the European Communities 1 . 3 . 86 ANNEX I (tonnes) CCT heading No Description Initial quotafor 1986 07.01 Vegetables , fresh or chilled : B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflowers 1 082 G. Carrots , turnips , salad beetroot , salsify , celeriac , radishes and similar edible roots : ex II . Carrots and turnips :  Carrots 332 ex H. Onions , shallots and garlic :  Onions 1 994  Garlic 377 M. Tomatoes 2 004 08.02 Citrus fruit , fresh or dried : A. Oranges 1 731 B. Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : II . Other :  Mandarins ( including tangerines and satsumas ) 456 C. Lemons 469 08.04 Grapes , fresh or dried : A. Fresh I. Table grapes 509 08.06 Apples , pears and quinces , fresh : A. Apples 983 B. Pears 503 08.07 Stone fruit , fresh : A. Apricots 324 ex B. Peaches , including nectarines :  Peaches 930 1 . 3 . 86 Official Journal of the European Communities No L 60 / 25 ANNEX II CCT heading No Description Quantity (% of annual quota ) 08.02 Citrus fruit , fresh or dried : ' B. Oranges : I. Sweet oranges , fresh : a ) From 1 April to 30 April b ) From 1 May to 15 May ex c ) From 16 May to 15 October :  From 16 May to 31 August  From 1 October to 15 October d ) From 16 October to 31 March II . Other : ex a ) From 1 April to 15 October :  From 1 April to 31 May  From 1 October to 15 October b ) From 16 October to 31 March 20 B. Mandarins ( including tangerines and satsumas ); Clementines , wilkings and other similar citrus hybrids : ex II . Other :  Mandarins ( including tangerines and satsumas ), from 1 October to 31 May 20 08.06 Apples , pears and quinces , fresh : A. Apples : ex I. Cider apples , in bulk : From 16 September to 15 December :  From 16 September to 30 November II . Other : ex a ) From 1 August to 31 December :  From 1 September to 30 November 15 J B. Pears : ex I. Percy pears , in bulk : From 1 August to 31 December :  From 1 August to 16 December II . Other : c ) From 16 July to 31 July ex d ) From 1 August to 31 December :  From 1 August to 16 December 25 08.07 Stone fruit , fresh : ex A. Apricots :  From 1 May to 31 July ex B. Peaches including nectarines :  From 15 June to 15 September 25 25